Exhibit 10.2

FORM OF AMENDMENT TO STOCK OPTION AGREEMENTS FOR DIRECTORS

This Amendment is made as of _________ , 20 _____ by and between Pinnacle
Entertainment, Inc., a Delaware corporation (the “Company”), and
_____________ (“Director”), with reference to the following facts:

A. The Company has granted stock options to Director under one or more stock
option agreements to compensate the Director for his or her service on the
Company’s Board of Directors.

B. The Company has determined that it is in its best interests to ensure that,
in the event that Director ceases to be a member of the Company’s Board of
Directors, he or she will have an adequate opportunity to exercise his or her
stock options, subject to the terms, conditions and restrictions set forth
herein.

C. The Company and Director hereby desire to amend each stock option agreement
between the Company and the Director which is currently in force. Capitalized
terms not otherwise defined herein have the meaning ascribed to them in each
stock option agreement and if not defined therein, the meanings ascribed to them
in the Company’s 2005 Equity and Performance Incentive Plan.

NOW, THEREFORE, the Company and Director hereby agree as follows:

 

  1. Each stock option agreement between the Company and the Director which is
currently in force is hereby amended to provide the following:

 

  A. Exercise Period of Stock Options.

 

  (i) Termination for any reason (other than for Cause). In the event that
Director ceases for any reason, including death or Disability, (other than for
Cause) to be a member of the Company’s Board of Directors, Director may exercise
each of his or her vested stock options until the earlier of:

 

  a. the expiration of the Term; or

 

  b. (1) one year after the Director ceases to be a member of the Company’s
Board of Directors, if the Director has served on the Company’s Board of
Directors for less than five years; or (2) two years after the Director ceases
to be a member of the Company’s Board of Directors, if the Director has served
on the Company’s Board of Directors for at least five years, but less than ten
years; or (3) three years after the Director ceases to be a member of the
Company’s Board of Directors, if the Director has served on the Company’s Board
of Directors for at least ten years.

 

  (ii) Removal for Circumstance involving Cause. If the Company’s Board of
Directors after due deliberation removes Director for circumstances involving
Cause, or if, after Director is removed as a member of the Company’s Board of
Directors, the Board of Directors within twelve (12) months determines that
Cause existed before such removal as a director, each of the stock options shall
be cancelled and terminated as of the date of such removal as a director and
shall no longer be exercisable as to any Shares, whether or not previously
vested, that have not been exercised in the interim.

 

  B. Non-Disparagement, Cooperation and Non-Competition.

 

  (a)

Director agrees that from and after the date Director ceased to be a member of
the Company’s Board of Directors, he or she will not disparage (or induce or
encourage others to disparage) the Company, any of its affiliates or any of its
or their officers, directors, executives, employees or stockholders. As used
herein, the term “disparage,” includes, without limitation, comments or
statement to the press, any of the Company’s or its affiliates’ officers,
directors, executives, employees or stockholders or any person with whom the
Company or any of its affiliates has a business relationship which is designed
to or would reasonably be expected to adversely affect in



--------------------------------------------------------------------------------

  any manner, the conduct of any of the Company’s or any of its affiliates’
business or the business or personal reputations of the Company, its affiliates
or any of the Company’s or its affiliates’ officers, directors, executives,
employees or stockholders;

 

  (b) The Company shall not permit the Designated Company Executives to
disparage (or induce or encourage others to disparage) Director. As used herein,
the term “disparage,” includes, without limitation, comments or statement to the
press, any of the Company’s or its affiliates’ officers, directors, executives,
employees, or stockholders or any person known to the Company to have a business
relationship with Director which is designed to or would reasonably be expected
to adversely affect in any manner the conduct of Director’s business or the
personal reputation of Director. “Designated Company Executives” includes each
of the Chief Executive Officer, Chief Financial Officer, General Counsel and any
executive and senior vice president of the Company;

 

  (c) Director also agrees to cooperate with the Company and its attorneys in
any current or future litigation or claims involving the Company or any of its
operating subsidiaries in which Director might be a witness or have material
information including, but not limited to, any and all meetings, depositions,
arbitrations, mediations, trials, etc. Director shall be entitled to
indemnification and advancement of expenses (including attorney fees) by the
Company as provided in Article VIII of the Company’s Bylaws; and

 

  (d) During the period of time that such Director is permitted to exercise his
or her options pursuant to Section 1A above, Director shall not, directly or
indirectly, work for or provide services to any person, firm or entity engaged
(directly or indirectly or through an investment in another entity) in the
casino, gaming, card club or horseracing business which competes against the
Company in any “market” in which the Company owns (in whole or in part, directly
or through an investment in another entity) or operates a casino, card club or
horseracing facility, except as otherwise approved by the Board of Directors.
For purposes of this Amendment, “market” shall be defined as the area within a
100 mile radius of any casino, card club or horseracing facility owned (in whole
or in part, directly or through an investment in another entity) or operated or
under construction by the Company whether in the United States or
internationally, including in Asia, within twelve (12) months of the date that
Director ceases being a member of the Board of Directors. For the avoidance of
doubt, this Section 1(d) shall not prohibit a Director from providing legal
services or accounting or auditing services to any casino, gaming, card club or
horseracing business.

 

  C. Violation of Section 1B; Remedies. After Director ceases being a member of
the Board of Directors and in the event that the Board of Directors, in their
discretion after due deliberation, determines that the Director has violated the
terms, conditions and restrictions set forth in Section 1B above, the options
covered by each stock option agreement may be cancelled and terminated and if
the Board of Directors takes such action in cancellation and termination of the
options, the options shall no longer be exercisable as to any Shares, whether or
not previously vested, that have not been exercised in the interim. Nothing in
this Section 1 is intended to prevent or limit the Director from complying with
all laws, rules, regulations, examinations, investigations or inquiries of any
governmental or regulatory body, or participating in any legal, court, or
administrative proceeding or process, or exercising any of his or her legal
rights and remedies outside of the rights and remedies related to the Director
as addressed herein.

 

  2. In all other respects, the terms and provisions of each stock option
agreement between the Company and Director are hereby ratified and declared to
continue in full force and effect. This Amendment, including each stock option
agreement to which this Amendment relates, constitute the complete and entire
agreement and understanding of the parties with respect to the subject matter
hereof, and supersedes in its entirety any and all prior understandings,
commitments, obligations and/or agreements (including any amendments entered
into between the Company and the Director related to stock option agreement(s)
entered into prior to the date of this Amendment), whether written or oral, with
respect thereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the Company and Director
as of the date first above written.

 

PINNACLE ENTERTAINMENT, INC.

By:

      DIRECTOR    